UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8227


KENNETH M. LEWIS,

                  Petitioner – Appellant,

             v.

STAN BURTT, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:07-cv-00458-TLW)


Submitted:    March 23, 2009                 Decided:   April 28, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth M. Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth M. Lewis seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2006)

petition for failing to exhaust state remedies.                                 The order is

not    appealable         unless     a     circuit      justice       or    judge     issues   a

certificate         of    appealability.               See    28     U.S.C.    §     2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    §     2253(c)(2)         (2006).         A    prisoner        satisfies      this

standard   by       demonstrating          that       reasonable      jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).            We   have    independently           reviewed      the     record    and

conclude       that       Lewis      has    not       made    the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court        and    argument         would    not    aid     the    decisional

process.

                                                                                      DISMISSED



                                                  2